Citation Nr: 0611809	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-13 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
injury to both eyes/vision losses as a result of VA 
treatment.

2.  Entitlement to service connection for post-traumatic 
stress disorder, also claimed as anxiety and depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) regional office (RO) in Louisville, 
Kentucky, in March 2004 that denied service connection for 
post-traumatic stress disorder (PTSD) and in August 2003 that 
denied benefits under 38 U.S.C.A. § 1151 for injury to both 
eyes/vision losses. 

A videoconference hearing was held before the undersigned 
Veterans Law Judge in February 2006.  Thereafter, additional 
evidence was submitted.  The veteran waived RO review of the 
additional evidence.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Probative medical evidence establishes that the veteran's 
injury to both eyes/vision losses were not caused by VA 
hospital care or medical treatment; carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the VA in furnishing the hospital 
care or medical treatment; or an event not reasonably 
foreseeable.

3.  Post-traumatic distress disorder is not shown in service 
and post-service treatment records show no diagnosis of post-
traumatic stress disorder.

4.  Anxiety and depression are not shown to be related to 
service, but instead to vision loss, multiple medical 
problems and financial and situational difficulties.


CONCLUSIONS OF LAW

1.  The criteria for compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for injury to both eyes/vision losses 
have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2005).

2.  Service connection for post-traumatic stress disorder, 
also claimed as anxiety and depression, is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in December 2003 (regarding his 
claim for PTSD), three months before the initial rating 
decision.  And the RO sent VCAA notice in November 2002 
(regarding his claim for injury to both eyes/vision losses), 
five months before the initial rating decision.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The two VCAA 
notices comply with all four requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), in that the letters (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claims; (2) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(3) inform the claimant about the information and evidence 
that VA will attempt to provide on his behalf; and (4) 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."   In this case, the 
letters provided to the appellant include all of the 
elements.  Although the November 2002 letter does not 
contain the precise language of the fourth element, the 
letter does advise the veteran to tell us about any 
information or evidence he wants VA to get and to send in 
the evidence "we" need.  The December 2003 letter does not 
contain the precise language of the fourth element, but it 
does request that the veteran provide enough information and 
evidence to enable VA to obtain all evidence or information, 
whatever the source.  The language in both letters is 
sufficiently broad to meet the requirement of the fourth 
element. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records unless 
destroyed or unavailable.  VA advised the veteran by letter 
dated in December 2005 of the records it was unable to obtain 
and gave the veteran an opportunity to present any copies he 
had.  38 U.S.C.A. § 5103A(b)(2).  Under well established 
caselaw, when service medical records are presumed destroyed, 
the Board has a heightened duty to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision.  Russo v. 
Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this matter VA obtained a NA Form 13055 
from the veteran; however, the National Personnel Records 
Center (NPRC) responded on one occasion that the veteran's 
service medical records were destroyed and could not be 
reconstructed.  
On another occasion NPRC stated there were no service medical 
records or records from the Surgeon General's Office (SGOs).  
The medical evidence is sufficient to resolve the issues in 
this case; there is no further duty to provide a medical 
examination or opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The RO obtained two medical opinions to 
address the veteran's § 1151 claim.  With regard to PTSD, a 
review of the record did not disclose a current diagnosis of 
PTSD.  The Board finds that in the absence of any competent 
evidence of a current diagnosis of PTSD, a medical opinion is 
not warranted with respect to the claim for service 
connection for PTSD.  Id.  With regard to anxiety and 
depression, further examination of the veteran is not 
necessary as the veteran's diagnosed anxiety and depression 
have been attributed to vision loss, multiple medical 
problems, financial difficulties and situational factors, not 
military service or a disorder for which VA compensation is 
paid.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Law and Regulations

Title 38, U.S.C., section 1151, in pertinent part, 
provides as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) Carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) An event not reasonably foreseeable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Further, any increase in severity of a 
nonservice-connected disability that is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

When after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  the veteran's 
separation physical examination, his contentions, as 
presented in written statements and hearing testimony, 
various private records, VA records for treatment from 1975 
to 2006, Social Security Administration records, and VA 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Injury to Both Eyes/Vision Loss

The record does not demonstrate entitlement to benefits for 
injury to both eyes and vision loss under 38 U.S.C.A. § 1151 
because there is no competent medical opinion that finds 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
providers, or an event not reasonably foreseeable.

The veteran contends that his visual acuity was normal prior 
to treatment at a VA facility.  In this regard, he asserts 
that the VA provider who performed laser surgery on his eyes 
in June 2000 did so in a negligent manner, and the result of 
his negligence was injury to the veteran's eyes and 
significant loss of vision.  The veteran's opinion alone 
cannot establish that VA medical providers acted carelessly 
or negligently, lacked the proper skill, erred in judgment, 
or engaged in a similar instance of fault.  Such an 
assessment involves specialized knowledge of medicine and the 
standard of care, an issue the veteran is not competent to 
address.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The medical opinions most favorable to the veteran's claim 
are not sufficiently probative on the issue of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault, or an event not reasonably 
foreseeable, to support a grant of benefits.  W.A.H., O.D., a 
physician who treated the veteran in August 2001, reviewed 
the VA treatment records and noted the veteran's visual 
acuity in March 2000 and post operative in June and July 
2000.  He wrote in a March 2006 report, "Why (sic) realizing 
that diabetes is an ongoing process and obviously one never 
escapes the effects thereof totally the fact that the patient 
entered with 20/20 vision with no apparent complaint of the 
left eye and was diagnosed with this problem and lasered and 
the vision has been worse ever since could suggest cause and 
effect." (Emphasis added.)  Dr. H.'s opinion is not 
probative for two reasons.  First, he only states the 
possibility of a causal connection between the VA laser 
surgery and the veteran's loss of visual acuity.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  Dr. H. gives no indication 
that the existence of a causal connection is medically 
probable or at least as likely as not.  Even if Dr. H.'s 
opinion was stronger in this regard, he makes no assertion 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault was involved in the VA 
laser surgery.  The veteran's testimony indicated that Dr. H. 
alluded to lack of proper skill in discussing the matter with 
him.  But the Court of Appeals for Veterans Claims (Court) 
has found that such an assertion, "filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, the veteran's 
memories of what Dr. H. purportedly told him may not 
constitute competent medical evidence.  

J.L.H., M.D., who, according to a March 2006 report, 
initially treated the veteran in September 2000, stated that 
the veteran told him his vision was 20/20 before undergoing 
laser treatment at the VA.  Dr. H. indicated his examination 
of the veteran's vision revealed it was 20/80 and 20/40-3.  
He also found proliferative diabetic retinopathy in the right 
eye with a vitreous hemorrhage.  He stated that the veteran 
did indeed have laser scars on his macular to account for 
this vision loss.  Dr. H. concluded, "What is not known to 
me is the reason for the macular laser treatment.  If his 
vision prior to the treatment was 20/20, then he was damaged 
by the treatment."  The Board finds Dr. H.'s conclusion has 
limited probative value because although he too addressed a 
causal connection between the VA laser surgery and the 
veteran's decrease in visual acuity, he does not rule out or 
attribute any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault to VA's 
performance of the surgery, or an event not reasonably 
foreseeable.  It is also clear from Dr. H.'s statement that 
he had no prior medical records to review and relied solely 
on the history provided by the veteran to draw his 
conclusion.

A review of the first VA opinion, completed in June 2003, 
demonstrates the VA reviewer thoroughly examined the 
veteran's medical records, as he provides a detailed medical 
history with ophthalmological findings.  Although somewhat 
muddled, the reviewer appears to conclude that it is at least 
as likely as not that the VA laser surgery resulted in visual 
impairment.  The reviewer drew the same conclusion with 
regard to the relationship between the veteran's diabetic 
macular edema and his visual impairment.  On the pivotal 
question of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, the examiner 
declared that he saw no evidence that VA medical providers 
did anything "incorrectly" in their treatment of the 
veteran.  The VA reviewer in October 2005 arrives at the same 
conclusion, stating, "...there is no evidence of the patient's 
focal laser nor panretinal coagulation causing a decrease in 
his vision.  The patient's decrease is likely related to his 
diabetes in general."  

The veteran's representative points to a June 2005 VA 
progress note as evidence of fault.  The note states, "He 
has justifiable issues with the level of support the VA is 
providing him following an unexpected poor result to a laser 
treatment he had here several years ago."  The Board is 
unable to place any probative weight on this passing comment, 
without knowledge of the context or meaning of "justifiable 
issues" or the meaning of "unexpected", as this term may 
simply refer to the risks of or odds against negative 
outcomes from laser surgery.  The June 2003 VA reviewer noted 
that there is an increase in risk of macular edema after 
focal laser treatment, which can cause pigment hypertrophy 
and result in decreased vision.  This risk is known, 
according to the VA reviewer, and was noted on the veteran's 
surgical consent form.  Given the thorough review of records 
and the clear conclusion shown in the VA medical opinion, the 
Board finds it is entitled to the most probative weight.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Greater 
weight may be placed on one physician's opinion over 
another's depending on factors, such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.)  
The veteran's representative also questioned the clarity of 
the October 2005 review because the reviewing physician did 
not address the June 2003 reviewer's conclusion that visual 
loss was also due to the laser surgery.  The Board finds this 
omission of no consequence, since none of the medical 
evidence attributes the veteran's deteriorating vision to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault, or event not 
reasonably foreseeable.  

In summary, the record does not demonstrate entitlement to 
benefits for injury to both eyes and vision loss under 
38 U.S.C.A. § 1151 because there is no competent medical 
opinion that finds carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical providers, or an event not reasonably foreseeable.  
The benefit of the doubt doctrine is not for application with 
regard to the claim because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, benefits under 
38 U.S.C.A. § 1151 for injury to both eyes/vision losses as a 
result of VA treatment is not warranted.

PTSD/Anxiety and Depression

A review of the record indicates that service connection for 
PTSD is not warranted because the veteran does not have a 
current disability of PTSD.

Service medical records have been destroyed; however, the 
veteran's separation physical examination from April 1956 has 
been associated with the file.  The clinical evaluation, 
which includes a psychiatric component, indicates all 
findings were normal.  As such, no chronic PTSD disability is 
shown in service.  Post-service medical records disclose no 
diagnosis of PTSD.  In fact, VA outpatient notes from 
September 2004 indicate a screening for PTSD was done at that 
time and the result was negative.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  As there is no 
medical evidence of current existence of PTSD, service 
connection for the disability is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (absent proof of present 
disability there can be no valid claim).  The preponderance 
of the evidence is against service connection for PTSD; 
accordingly, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 
(1990); Ortiz, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board also finds that the preponderance of the evidence 
is against the claim for anxiety and depression.  There is no 
medical evidence which relates the veteran's anxiety and 
depression to any incident of his military service, nor, 
according to the theory put forth at the recent 
videoconference hearing, are these disorders claimed to be 
other than secondary to his vision losses.  Private medical 
records from the 1980s reflect treatment for depression, 
major depression, reactive depression, and anxiety.  These 
diagnoses were attributed to various factors, to include low 
income, back pain, and loss of SSA benefits.  More recently, 
VA treatment records reflect diagnoses of anxiety depression, 
brief depressive reaction, and adjustment disorder with mixed 
anxiety and depressed mood.  Once again, the precipitating 
factors were multiple medical problems, to include vision 
loss, as well as situational factors.  As no examiner has 
attributed anxiety or depression to military service or a 
disorder for which VA compensation benefits is paid, the 
Board finds that no basis is presented for a favorable 
decision concerning anxiety and depression, on either a 
direct or secondary basis.


ORDER

Compensation under 38 U.S.C.A. § 1151 for injury to both 
eyes/vision losses is denied.

Service connection for post-traumatic stress disorder, also 
claimed as anxiety and depression, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


